DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 5, and 8 are objected to because of the following informalities: 
In claim 3, lines 2-3, “a flexible electrical component” should likely read --the flexible electrical connection component-- to avoid improper antecedent basis. 
In claim 3, lines 9-10, “the flexible electrical connection” should likely read --the flexible electrical connection component--.
In claim 5, lines 3-4, “the waterproof breathable film” should likely read --the waterproof microphone kit--, and will be treated as such for the purposes of examination.  
In claim 8, lines 2-3, “a flexible electrical component” should likely read --the flexible electrical connection component-- to avoid improper antecedent basis.
In claim 8, lines 9-10, “the flexible electrical connection” should likely read --the flexible electrical connection component--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states, in relevant part, “the housing comprises a slot and a fitting structure, wherein the waterproof microphone kit is adapted to be fixed in a slot of the electronic device and the fitting member is for mutually fitting with a fitting structure in the slot”. However, the improper antecedent bases of “a slot” and “a fitting structure” make it unclear if the housing of the waterproof microphone kit comprises a slot and somehow fits into that slot, or if the body of electronic device comprises the slot, where the waterproof microphone fits in that slot. As best understood from Figure 3 of the instant application and for the purposes of examination, the later interpretation will be adopted, where the relevant part of claim 10 will be interpreted as, “the  body comprises a slot and a fitting structure, wherein the waterproof microphone kit is adapted to be fixed in [[a]] the slot of the electronic device and the fitting member is for mutually fitting with [[a]] the fitting structure in the slot.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861).
Regarding claim 1, Chen discloses a microphone kit (Figures 1-4, microphone module), adapted to be fixed in an electronic device (see Paragraph [0005]), the microphone kit (microphone module) comprising: a housing (shell 10), a lateral opening (sound hole 147) on one side thereof (top side of 10); a circuit motherboard (Figure 2-3, circuit board 20), disposed in the housing (10) and located in an enclosed space (within 10); and a microphone unit (microphone 30), disposed at the circuit motherboard (20) and located in the enclosed space (within 10), a sound receiving part (acoustic hole 37) of the microphone unit (30) disposed as facing the lateral opening (147). 
Chen does not disclose the housing having an opening one end thereof; a waterproof breathable film, disposed at the housing and sealing the lateral opening; and a plug, partially disposed in the housing, wherein the waterproof breathable film, the plug and the housing jointly form an enclosed space.
However, Ichikawa discloses a waterproof speaker kit (subunit 200b), adapted to be fixed in an electronic device (Paragraph [0096], main unit 200a connected to subunit 200b), the waterproof speaker kit (200b) comprising: a housing (housing 20), having an opening (opening 20c) one end thereof (see Figure 7A), and a lateral opening (sound hole 24a) on one side thereof (see Figure 7A); a waterproof breathable film (Figure 9, waterproof membrane 24c), disposed at the housing (20) and sealing the lateral opening (24a); a plug (connector cover 20d), partially disposed in the housing (20), wherein the waterproof breathable film (24c), the plug (20d) and the housing jointly (20) form an enclosed space (space C); a circuit motherboard (Figure 9, PCB), disposed in the housing (20) and located in the enclosed space (space C); and a speaker unit (speaker 24), disposed at the circuit motherboard (PCB) and located in the enclosed space (space C), a sound emitting part (24 adjacent 24c) of the speaker unit (24) disposed as facing the waterproof breathable film (24c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen to include the opening and plug of Ichikawa and combined the waterproof breathable film of Ichikawa to the sound hole of Chen. Modifying the housing to include the opening and plug would have provided an opening for which the microphone kit could connected to an electronic device, such as a smart phone (see Paragraph [0096] in Ichikawa). Combining the waterproof breathable film would have provided a waterproof barrier at the sound hole, preventing water from entering the enclosed space of the housing (see Paragraph [0100]-[0110] in Ichikawa).
Regarding claim 4, Chen in view of Ichikawa teaches the waterproof microphone kit according to claim 1, and further discloses (in Chen) wherein the housing (10) comprises a least one limiting structure (comprised of ribs 114 and buckles 115), and the limiting structure (114 and 115) is for limiting a movement range of the circuit motherboard (20) disposed in the housing (10) relative to the housing (see Paragraph [0019]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861) and Stephanou (US Publication No. 2013/0051587).
Regarding claim 2, Chen in view of Ichikawa teaches the waterproof microphone kit according to claim 1, but does not teach wherein the housing is in a transparent material.
However, Stephanou teaches (in Paragraph [0078] and Figures 9A-B) enclosing a microphone kit (microphone 900) in a transparent material (Figures 9A-B, cover glass 902 and glass substrate 906). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen as modified by Ichikawa to be comprised of the glass material as taught in Stephanou. Doing so would have provided the microphone kit with a low-cost housing that is insensitive to ambient noise (see Paragraph [0039] in Stephanou). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861) and Sakata (US Patent No. 6353185). 
Regarding claim 3,  Chen in view of Ichikawa teaches the waterproof microphone kit according to claim 1, and further teaches (in Ichikawa) wherein the waterproof microphone kit (microphone module of Chen as modified by Ichikawa) further comprises a flexible electrical connection component (Paragraph [0100] in Ichikawa, USB cable connector connecting to 20e), having one end thereof connected to the circuit motherboard (Paragraph [0100], USB cable connected to USB port 20e) and one other end thereof for connecting to an external processing module (Paragraph [0097], other end connecting to external device; Figure 10, external device including main unit 200a comprising central controller 1).
Chen in view of Ichikawa does not teach wherein the plug has a through hole; a flexible electrical connection component passes through the through hole; one end of the plug is recessed to form an adhesive slot, the adhesive slot is filled with a sealing adhesive, the adhesive slot is in communication with the through hole, a part of the flexible electrical connection component passing through the through hole is located in the adhesive slot, the sealing adhesive covers the flexible electrical connection component in the adhesive slot, and the sealing adhesive seals the through hole.
However, Sakata teaches a plug (Figure 3, grommet body 10) having a through hole (small diameter tube portion 11), wherein a flexible electrical connection component (wire harness W/H) passes through the through hole (11); one end of the plug (Figure 3, left right end of 10) is recessed to form an adhesive slot (enlarged diameter tube portion 12), the adhesive slot (12) is filled with a sealing adhesive (sealant 26), the adhesive slot (12) is in communication with the through hole (11), a part of the flexible electrical connection (W/H) component passing through the through hole (11) is located in the adhesive slot (12), the sealing adhesive (26) covers the flexible electrical connection component (W/H) in the adhesive slot (12), and the sealing adhesive (26) seals the through hole (11) (see Figure 3 and Column 7, lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the USB port and USB cable connector of Ichikawa to the circuit board of Chen as previously modified by Ichikawa, and modified the plug of Chen as previously modified by Ichikawa to include the through hole, adhesive slot, and sealing adhesive of Sakata. Combining the USB port/cable connector would have allowed the microphone kit to connect/communicate with an electronic device (see Paragraph [0096] in Ichikawa). Modifying the plug would have allowed the microphone kit to connect with an external device, while maintaining the waterproofness of the microphone kit and the ease of connecting and disconnecting the plug/connector to and from the microphone kit (see Figure 3, Column 6, Lines 1-7, and Column 7, Lines 1-9 in Sakata). 
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861) and Mittleman (US Publication No. 2012/0045081).
Regarding claim 5, Chen in view of Ichikawa teaches a waterproof microphone kit according to claim 1, but does not teach wherein the housing comprises at least one fitting member, and the fitting member is not located on the one side of the housing disposed with the waterproof breathable film; wherein, the waterproof microphone kit is adapted to be fixed in a slot of the electronic device, and the fitting member is for mutually fitting with a fitting structure in the slot.
However, Mittleman teaches a microphone kit (microphone 76) wherein the housing (microphone boot 152) comprises at least one fitting member (Figures 16 and 17, ribs 160), and the fitting member (160) is not located on the one side (Figures 16 and 17, side of 156 adjacent 152) of the housing (152) disposed with the waterproof breathable film (Figures 15-16, acoustic mesh 147 corresponding to waterproof breathable mesh of Chen as modified by Ichikawa); wherein, the waterproof microphone kit (76) is adapted to be fixed in a slot (Figure 14, opening 194) of the electronic device (device 10), and the fitting member (160) is for mutually fitting with a fitting structure (Figures 14 and 16, semicircular recesses 196) in the slot (194).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing and electronic device of Chen as modified by Ichikawa to include the fitting member and fitting structure of Mittleman. Doing so would have secured the microphone kit within the electronic device while also sealing the interior of electronic device from the exterior environment (see Paragraph [0099] in Mittleman).  
Regarding claim 6, Chen discloses an electronic device (Paragraph [0005], electronic devices, such as mobile phones comprising microphones), comprising: a microphone kit (microphone module), the microphone kit (microphone module) comprising: a housing (shell 10), a lateral opening (sound hole 147) on one side thereof (top side of 10); a circuit motherboard (Figure 2-3, circuit board 20), disposed in the housing (10) and located in an enclosed space (within 10); and a microphone unit (microphone 30), disposed at the circuit motherboard (20) and located in the enclosed space (within 10), a sound receiving part (acoustic hole 37) of the microphone unit (30) disposed as facing the lateral opening (147). 
Chen does not disclose wherein the electronic device, comprises: a body, comprising a processing module; a display unit, connected to the body and electrically connected to the processing module, wherein the processing module is capable of controlling the display unit; and a waterproof microphone kit, disposed at the body; the housing having an opening one end thereof; a waterproof breathable film, disposed at the housing and sealing the lateral opening; and a plug, partially disposed in the housing, wherein the waterproof breathable film, the plug and the housing jointly form an enclosed space.
However, Ichikawa teaches a waterproof speaker kit (subunit 200b), adapted to be fixed in an electronic device (Paragraph [0096], main unit 200a connected to subunit 200b), the waterproof speaker kit (200b) comprising: a housing (housing 20), having an opening (opening 20c) one end thereof (see Figure 7A), and a lateral opening (sound hole 24a) on one side thereof (see Figure 7A); a waterproof breathable film (Figure 9, comprised of protective member 20b and waterproof membrane 24c), disposed at the housing (20) and sealing the lateral opening (24a); a plug (connector cover 20d), partially disposed in the housing (20), wherein the waterproof breathable film (24b/c), the plug (20d) and the housing jointly (20) form an enclosed space (space C); a circuit motherboard (Figure 9, PCB), disposed in the housing (20) and located in the enclosed space (space C); and a speaker unit (speaker 24), disposed at the circuit motherboard (PCB) and located in the enclosed space (space C), a sound emitting part (24 adjacent 24c) of the speaker unit (24) disposed as facing the waterproof breathable film (24b/c).
Mittleman teaches an electronic device (Figure 1, device 10), comprising: a body (housing 12), comprising a processing module (processing circuitry 36); a display unit (Figure 1 display 16), connected to the body (16) and electrically connected (see Figure 2 and Paragraphs [0048]-[0051], display 16 being display device 42 of I/O devices 38) to the processing module (36), wherein the processing module (36) is capable of controlling the display unit (see Paragraphs [0047]-[0052]); and a microphone kit (microphone 76), disposed at the body (12) (see Figures 14-17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen to include the opening and plug of Ichikawa; combined the waterproof breathable film of Ichikawa to the sound hole of Chen; and combined the electronic device of Mittleman with the microphone kit of Chen. Modifying the housing to include the opening and plug would have provided an opening for which the microphone kit could connected to an electronic device, such as a smart phone (see Paragraph [0096] in Ichikawa). Combining the waterproof breathable film would have provided a waterproof barrier at the sound hole, preventing water from entering the enclosed space of the housing (see Paragraph [0100]-[0110] in Ichikawa). Combining the electronic device with the microphone kit would have provided the microphone kit with functionality by allowing microphone kit to process and communicate voice commands (Paragraph [0051] in Mittleman).  
Regarding claim 9, Chen in view of Ichikawa and Mittleman teaches the electronic device according to claim 6, and further teaches (in Chen) wherein the housing (10) comprises a least one limiting structure (comprised of ribs 114 and buckles 115), and the limiting structure (114 and 115) is for limiting a movement range of the circuit motherboard (20) disposed in the housing (10) relative to the housing (see Paragraph [0019]).
Regarding claim 10 (as best understood), Chen in view of Ichikawa and Mittleman teaches the electronic device according to claim 6, and further teaches (in Mittleman) wherein the housing (12) comprises at least one fitting member (Figures 16 and 17, ribs 160), and the fitting member (160) is not located on the one side (Figures 16 and 17, side of 156 adjacent 152) of the housing (152) disposed with the waterproof breathable film (Figures 15-16, acoustic mesh 147 corresponding to waterproof breathable mesh of Chen as previously modified by Ichikawa and Mittleman); the body (12) further comprises a slot (Figure 14, opening 194) and a fitting structure (Figures 14 and 16, semicircular recesses 196) wherein, the waterproof microphone kit (76) is adapted to be fixed in the slot (194) of the electronic device (device 10), and the fitting member (160) is for mutually fitting with the fitting structure (Figures 14 and 16, semicircular recesses 196) in the slot (194) (see Figures 14-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing and electronic device of Chen as previously modified by Ichikawa and Mittleman to include the fitting member and fitting structure of Mittleman. Doing so would have secured the microphone kit within the electronic device while also sealing the interior of electronic device from the exterior environment (see Paragraph [0099] in Mittleman).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Mittleman (US Publication No. 2012/0045081), and Stephanou (US Publication No. 2013/0051587).
Regarding claim 7, Chen in view of Ichikawa and Mittleman teaches the electronic device according to claim 6, but does not teach wherein the housing is in a transparent material.
However, Stephanou teaches (in Paragraph [0078] and Figures 9A-B) enclosing a microphone kit (microphone 900) in a transparent material (Figures 9A-B, cover glass 902 and glass substrate 906). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen as modified by Ichikawa and Mittleman to be comprised of the glass material as taught in Stephanou. Doing so would have provided the microphone kit with a low-cost housing that is insensitive to ambient noise (see Paragraph [0039] in Stephanou). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Mittleman (US Publication No. 2012/0045081), and Sakata (US Patent No. 6353185).
Regarding claim 8, Chen in view of Ichikawa and Mittleman teaches the electronic device according to claim 6, and further teaches (in Ichikawa) wherein the waterproof microphone kit (microphone module of Chen as modified by Ichikawa and Mittleman) further comprises a flexible electrical connection component (Paragraph [0100] in Ichikawa, USB cable connector connecting to 20e), having one end thereof connected to the circuit motherboard (Paragraph [0100], USB cable connected to USB port 20e) and one other end thereof for connecting to an external processing module (Paragraph [0097] other end connecting to external device; Figure 10, external device including main unit 200a comprising central controller 1).
Chen in view of Ichikawa and Mittleman does not teach wherein the plug has a through hole; a flexible electrical connection component passes through the through hole; one end of the plug is recessed to form an adhesive slot, the adhesive slot is filled with a sealing adhesive, the adhesive slot is in communication with the through hole, a part of the flexible electrical connection component passing through the through hole is located in the adhesive slot, the sealing adhesive covers the flexible electrical connection component in the adhesive slot, and the sealing adhesive seals the through hole.
However, Sakata teaches a plug (Figure 3, grommet body 10) having a through hole (small diameter tube portion 11), wherein a flexible electrical connection component (wire harness W/H) passes through the through hole (11); one end of the plug (Figure 3, left right end of 10) is recessed to form an adhesive slot (enlarged diameter tube portion 12), the adhesive slot (12) is filled with a sealing adhesive (sealant 26), the adhesive slot (12) is in communication with the through hole (11), a part of the flexible electrical connection (W/H) component passing through the through hole (11) is located in the adhesive slot (12), the sealing adhesive (26) covers the flexible electrical connection component (W/H) in the adhesive slot (12), and the sealing adhesive (26) seals the through hole (11) (see Figure 3 and Column 7, Lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the USB port and USB cable connector of Ichikawa to the circuit board of Chen as previously modified by Ichikawa and Mittleman, and modified the plug of Chen as previously modified by Ichikawa and Mittleman to include the through hole, adhesive slot, and sealing adhesive of Sakata. Combining the USB port/cable connector would have allowed the microphone kit to connect/communicate with the electronic device (see Paragraph [0096] in Ichikawa). Modifying the plug would have allowed the microphone kit to connect with an external device, while maintaining the waterproofness of the microphone kit and the ease of connecting and disconnecting the plug/connector to and from the microphone kit (see Figure 3, Column 6, Lines 1-7, and Column 7, Lines 1-9 in Sakata). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841